Title: From Thomas Jefferson to Robert Smith, 9 August 1802
From: Jefferson, Thomas
To: Smith, Robert


          
            Dear Sir
            Monticello Aug. 9. 1802.
          
          I recieved yesterday the inclosed copies of letters from Simpson & Commodore Morris forwarded from your office. the demand of the emperor of Marocco is so palpably against reason and the usage of nations, that it bespeaks either a determination to go to war with us at all events, or that he will always make common cause with any of the Barbary powers who may be at war with us. his having ordered away our Consul is a preliminary of so much meaning, that the letter I had written him and the sending him the gun carriages, are no longer adapted to the state of things. I have therefore suggested to the Secretary of state the stopping them, which I would wish you to do till you hear further from us. in the mean time I will ask your opinion of what nature should be the orders now to be given to our officers in the Mediterranean? and whether we should leave there all the three frigates, Chesapeake, Constitution & Adams? you know we supposed two sufficient for Tripoli? you will judge, should the Genl. Greene be ready, whether she should not be detained till we decide on the orders to be given. Accept assurances of my affectionate esteem & respect.
          
            Th: Jefferson
          
        